Case 4:19-cv-04781 Document 1-2 Filed on 12/09/19 in TXSD Page 1 of 6




                   Exhibit B
      Case 4:19-cv-04781 Document 1-2 Filed on 12/09/19 in TXSD Page 2 of 6                         11/27/2019 12:00 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 38851363
                                                                                                     By: SASHA PRINCE
                                                                                             Filed: 11/27/2019 12:00 PM
                                   CAUSE NO. 2019-78693

KELSEY LOUX & STEVE L. LOUX                        §            IN THE DISTRICT COURT
                                                   §
       Plaintiffs,                                 §
                                                   §
VS.                                                §           113TH JUDICIAL DISTRICT
                                                   §




                                                                              k
PH & H DEVELOPERS &                                §




                                                                           ler
CONSTRUCTION, INC. AND                             §
NATIONWIDE INSURANCE,                              §




                                                                        tC
                                                   §




                                                                    ric
       Defendants.                                 §            HARRIS COUNTY, TEXAS




                                                                 ist
                                                              sD
          DEFENDANT’ PH & H DEVELOPERS & CONSTRUCTION, INC.’S




                                                          es
                ORIGINAL ANSWER AND VERIFIED DENIALS



                                                        rg
TO THE HONORABLE JUDGE OF SAID COURT:
                                                       Bu
                                                   n
                                              ily

       COMES NOW, Defendant PH & H Developers & Construction, Inc. (hereinafter
                                            ar



“Defendant”), and files this its Original Answer and Verified Denials and would show the Court
                                        M
                                      of




as follows:
                                   e




                                           I.
                               ffic




                                     GENERAL DENIAL
                            O




1.     Defendant denies each and every, all and singular, the allegations in Plaintiffs’ Original
                          y
                       op




Petition and demands strict proof thereof in accordance with TEX. R. CIV. P. 92.
                     C
                 ial




                                           II.
                                    VERIFIED DENIALS
              fic
         of




2.     Defendant denies Plaintiffs’ allegation that all conditions precedent have been performed
       Un




or have occurred. Specifically, Plaintiffs did not comply with the conditions required by the

Residential Construction Liability Act (“RCLA”).

3.     This claim is covered by the Residential Construction Liability Act (“RCLA”). Plaintiffs

are limited by the procedures and remedies provided by the RCLA.


DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIALS                                       PAGE 1
      Case 4:19-cv-04781 Document 1-2 Filed on 12/09/19 in TXSD Page 3 of 6


                                             III.
                                    AFFIRMATIVE DEFENSES

4.        Plaintiffs’ damages, if any, were solely caused by the conduct of other parties over which

this Defendant had no control or, alternatively, the conduct of the other parties was an

intervening cause of the Plaintiffs’ damages. Defendant requests that, in accordance with Civil




                                                                                  k
                                                                               ler
Practice and Remedies Code §§ 33.003 and 33.012, the Court apply the principles of




                                                                            tC
apportionment and offset so as to permit the Court or jury to apportion liability according to fault




                                                                        ric
and grant Defendant a corresponding offset of any settlement funds against any damages




                                                                     ist
                                                                  sD
awarded to Plaintiffs, and to seek contribution from any other party or Co-Defendant according




                                                               es
to the fault apportioned to that Co-Defendant.



                                                            rg
5.        Plaintiffs’ claims are barred, in whole or in part, by the doctrine of proportionate
                                                        Bu
responsibility set forth in Chapter 33 of the Texas Civil Practice and Remedies Code.
                                                      n
                                                  ily

6.        Plaintiffs’ claims are barred in whole or in part, by Plaintiffs’ failure to mitigate damages,
                                                ar
                                            M




if any.
                                         of




7.        Plaintiffs’ claims for damages are controlled and limited by Section 41.008 Texas Civil
                                       e
                                   ffic




Practices and Remedies Code and Chapter 27 (Residential Construction Liability Act) of the
                               O




Texas Property Code.
                             y
                          op




                                                IV.
                       C




                                           JURY DEMAND
                    ial




8.        Defendant requests a trial by jury pursuant to TEX. R. CIV. P. 216.
                fic




                                                 V.
            of




                                               PRAYER
          Un




          WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing,

the Court enter a Judgment in accordance with the law, the pleadings, and the evidence, that

Plaintiffs take nothing by this suit, and that Defendant recover its costs and such other and



DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIALS                                          PAGE 2
     Case 4:19-cv-04781 Document 1-2 Filed on 12/09/19 in TXSD Page 4 of 6


further relief, both legal and equitable, to which it may be justly entitled.

                                                       Respectfully submitted,

                                               JOHN M. COX & ASSOCIATES, P.C.


                                               BY:




                                                                                 k
                                                       JOHN M. COX




                                                                              ler
                                                       State Bar No. 04949900




                                                                           tC
                                                       jmc@coxtriallaw.com
                                                       JACK A. WALTERS, III




                                                                       ric
                                                       State Bar No. 24028104




                                                                    ist
                                                       atty@coxtriallaw.com




                                                                 sD
                                               325 N. St. Paul Street
                                               Suite 2350




                                                              es
                                               Dallas, Texas 75201



                                                           rg
                                               214.939.9000
                                               214.939.9001 (Fax)
                                                       Bu
                                               ATTORNEYS FOR DEFENDANT
                                                     n
                                               PH & H DEVELOPERS & CONSTRUCTION,
                                                 ily

                                               INC.
                                              ar
                                          M
                                        of
                                     e
                                 ffic
                           y O
                        op
                     C
                  ial
              fic
         of
       Un




DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIALS                                 PAGE 3
     Case 4:19-cv-04781 Document 1-2 Filed on 12/09/19 in TXSD Page 5 of 6


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been
forwarded to the all counsel of record in accordance with the TEXAS RULES OF CIVIL PROCEDURE
this the 27th day of November, 2019.




                                                                          k
                                                                       ler
                                                   JOHN M. COX




                                                                    tC
                                                                ric
                                                             ist
                                                          sD
                                                        es
                                                     rg
                                                   Bu
                                                   n
                                             ily
                                          ar
                                       M
                                     of
                                  e
                              ffic
                         y O
                      op
                   C
                ial
             fic
         of
       Un




DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIALS                               PAGE 4
      Case 4:19-cv-04781 Document 1-2 Filed on 12/09/19 in TXSD Page 6 of 6



                                   CAUSE NO. 2019-78693

KELSEY LOUX & STEVE L. LOUX                        §          IN THE DISTRICT COURT
                                                   §
         Plaintiffs,                               §
                                                   §
vs.                                                §         113Ttt JUDICIAL DISTRICT




                                                                            k
                                                   §




                                                                         ler
PH & H DEVELOPERS &                                §
CONSTRUCTION, INC. AND                             §




                                                                      tC
NATIONWIDE INSURANCE,                              §




                                                                  ric
                                                   §
         Defendants.                               §          HARRIS COUNTY, TEXAS




                                                               ist
                                                            sD
                                    VERIFICATION




                                                        es
STATE OF TEXAS               §



                                                       rg
                             §
COUNTY OF DALLAS             §                         Bu
                                                   n
       Before me, the undersigned Notary Public, on this day personally appeared John M.
                                             ily

Cox, an attorney for Defendant PH & H Developers & Construction, Inc., who, after being duly
                                          ar


sworn, stated that he has read the above Defendant's Original Answer, and that every statement
                                        M




contained in Section II of Defendant's Original Answer is within his personal knowledge and is
true and correct.
                                    of
                                  e
                                 ffic
                          y O
                       op




       SUBSCRIBED AND SWORN TO before me, the undersigned authority, on this 27th day
                       C




of November, 2019, to certify which witness my hand and seal of office.
                   ial




                                                                                    )


                                          ~~~
                                                                                         er
               fic
           of




                                           Notary Public in and for the State of Texas
         Un




My Commission Expires:

{seal}




DEFENDANT'S ORIGINAL ANSWER AND VERIFIED DENIALS                                  PAGES
